Justice MARTINEZ,
dissenting in part and concurring in judgment only in part:
In contrast to the majority’s holding in part B of its opinion, I would hold that the police subjected Madrid to custodial interrogation without the benefit of Miranda warnings, and that consequently Madrid’s pre-Miranda statements should be suppressed. Therefore, I respectfully dissent from part B of the majority opinion.
However, I do agree with the majority’s holding that Madrid’s post-Miranda statements are admissible. I write separately because I believe the analysis of this issue requires attention to the holdings of Oregon v. Elstad, 470 U.S. 298, 105 S.Ct. 1285, 84 L.Ed.2d 222 (1985), and Missouri v. Seibert, 542 U.S. 600, 124 S.Ct. 2601, 159 L.Ed.2d 643 (2004).
I. Pre-Miranda Statements
In the absence of Miranda warnings, a defendant’s statements made during the course of a custodial police interrogation are inadmissible as evidence in the prosecutor’s case-in-chief. People v. Wood, 135 P.3d 744, 749 (Colo.2006). The U.S. Supreme Court has defined interrogation as “any words or actions on the part of the police (other than those normally attendant to arrest and custody) that the police should know are reasonably likely to elicit an incriminating response from the suspect.” Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980) (emphasis added). Thus, interrogation can consist of direct questioning or its “functional equivalent.” Id. Examples of the functional equivalent of direct questioning include psychological ploys such as positing the guilt of the suspect, minimizing the moral seriousness of the offense, or casting blame on the victim or society. Id. at 299, 100 S.Ct. 1682 (quoting Miranda v. Arizona, 384 U.S. 436, 450, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966)).
To determine if an officer should have known that his or her actions were reasonably likely to elicit an incriminating response, this court considers the totality of the circumstances. Wood, 135 P.3d at 750. “We focus our inquiry on whether the officer reasonably should have known that his words or actions would cause the suspect to perceive that he was being interrogated.” Id. (quoting People v. Gonzales, 987 P.2d 239, 241 (Colo.1999)).
This court’s decision in Wood is instructive on the question of whether Madrid was subjected to interrogation without the benefit of Miranda warnings. There, prior to giving the Miranda warnings, the police detective repeatedly told the defendant that the purpose of the interview was “to get both sides” and encouraged the defendant to tell his side of the story. Id. at 750-51. We noted that this was “particularly problematic” in light of the fact that the detective was well aware that the defendant was under arrest and was a suspect in a homicide investigation. Id. at 751. We also found that the defendant’s custody, combined with the defendant’s “harried emotional state” upon learning of the victim’s death, was relevant to whether the defendant would have reasonably perceived that he was being interrogated. Id. Indeed, these circumstances “set the stage for [the detective] to invite comments without formally asking questions.” Id. Thus, we concluded that under the circumstances, the detective’s “relationship-building” efforts and suggestions that the defendant tell “his side of the story” were reasonably likely to elicit an incriminating response and that the detective should have known that his words and actions were likely to do so. Id. at 751-52.
Here, this court is presented with remarkably similar relationship-building efforts and suggestions that would encourage Madrid to tell the detective why events unfolded as they did. The detective begins the interview by stating that Madrid needs to be thinking about his family and kids, which suggests to *1018Madrid that his family would be best served by Madrid’s willingness to be forthcoming with information. Next, the detective indicates that he already knows what happened that night, which advises Madrid that he is free to tell his story because the police already know the truth. The detective continues by suggesting a possible defense or a means by which Madrid could minimize his involvement in the incident by stating that he knows what happened that night “was probably not planned, probably was a mistake even.” Then, after these relationship-building efforts, the detective reveals the seriousness of the incident, noting that a man is dead. Madrid begins to cry and responds with several statements regarding this news. The detective acknowledges that the interrogation has already commenced at this point, stating that “before we start talkin’ to[o] much ... I have to read you Miranda.” The detective’s statements effectively trivialize the importance of the Miranda warnings, describing them as just something the detective has to read before they continue talking. Finally, the detective again minimizes Madrid’s possible involvement, stating that Madrid was in custody for “playing a role in what happened.”
Looking to the totality of the circumstances, the detective should have known that his statements were reasonably likely to elicit an incriminating response from Madrid, thereby overcoming any desire Madrid may have had to remain silent. The detective’s statements invited Madrid to comment by advising him of the benefits of being truthful, minimizing Madrid’s own involvement, suggesting a possible defense, emphasizing the seriousness of the offense, and minimizing the importance of the Miranda rights. When these statements are viewed in conjunction with Madrid’s emotionally distraught state and the detective’s awareness that Madrid was a suspect in a homicide investigation, it is clear that the detective’s words and actions constituted interrogation. Because the facts here so closely parallel the facts in Wood, I cannot conclude otherwise.
Furthermore, this conclusion is supported by the finding of the trial court concerning the timing of the Miranda warnings. By noting that the Miranda warnings came “too late” and that they “should have been given much earlier,” the trial court found that Madrid was subjected to custodial interrogation by the police prior to the giving of the Miranda warnings. In the context of a suppression motion, the trial court’s findings of historical fact are entitled to deference by a reviewing court. See Wood, 135 P.3d at 751; see also People v. Rivas, 13 P.3d 315, 320 (Colo.2000). Thus, because the trial court’s conclusion that the Miranda warnings came “too late” is supported by the record, Madrid’s pre-Miranda statements must be suppressed.
II. Post -Miranda Statements
Having determined that Madrid was subjected to interrogation prior to the reading of Miranda warnings, I turn to the admissibility of Madrid’s post-Miranda statements. The trial court excluded Madrid’s post-Miranda statements because the Miranda warnings came “too late in time” and “should have been given much sooner.” When the prosecution sought clarification, asking if the court’s ruling was that the Miranda waiver was coerced, the trial court stated “yes.” Consequently, the parties have focused their arguments on whether Madrid’s waiver was coerced.
However, based on the facts of this case, the appropriate question to consider is the effectiveness of Madrid’s Miranda waiver following the detective’s comments, which suggested a possible defense, minimized the importance of the Miranda rights, indicated that the police already knew what had happened, and implied that providing a statement was in Madrid’s family’s best interest. When a warned interrogation is preceded by an unwarned phase of interrogation, the effectiveness of the mid-interrogation Miranda warnings is governed by Elstad, 470 U.S. 298, 105 S.Ct. 1285, 84 L.Ed.2d 222, and Seibert, 542 U.S. 600, 124 S.Ct. 2601, 159 L.Ed.2d 643. The law on this issue is far from settled; indeed, Elstad and Seibert present three possible tests to determine the admissibility of post-Miranda statements that were preceded by a prior unwarned interrogation.
*1019I would not resolve today the question of which test should apply to the facts before us because, by any test, Madrid’s post-Miranda statements are admissible. However, unlike the majority, which has not considered this question, I believe a proper analysis of Madrid’s post -Miranda statements requires attention to the law as set forth in Elstad and Seibert.
In Elstad, the defendant made incriminating statements when officers questioned him in his home regarding his involvement in a burglary without first advising him of his Miranda rights. 470 U.S. at 300-01, 105 S.Ct. 1285. After the defendant was taken into the police station, and after he was advised of and waived his Miranda rights, the defendant wrote and signed a complete confession. Id. at 301-02, 105 S.Ct. 1285. The U.S. Supreme Court held that the written confession was admissible in spite of the inadmissibility of the previous unwarned statements. Id. at 318, 105 S.Ct. 1285. The Court reasoned that “[tjhough Miranda requires that the unwarned admission must be suppressed, the admissibility of any subsequent statement should turn in these circumstances solely on whether it is knowingly and voluntarily made.” Id. at 309, 105 S.Ct. 1285. Thus, under Elstad, the admissibility of post-Miranda statements that were preceded by a prior unwarned interrogation depends entirely on whether the later statements were made knowingly and voluntarily. See id.
The Court revisited this issue in Seibert, where it considered a police protocol for custodial interrogation that called for giving no Miranda warnings until the interrogation produced a confession. 542 U.S. at 604, 124 S.Ct. 2601. After a confession, the police would give the Miranda warnings and continue questioning until the interrogation elicited the same confession again. Id. The Court distinguished Elstad, and held that the post-Miranda confession must be suppressed on the basis that the Miranda warnings were made ineffective by the two-step interrogation process. Id. at 614-17, 621-22, 124 S.Ct. 2601.
The opinion in Seibert, however, was split. The plurality, which was joined by four of the justices, held that “[t]he threshold issue when interrogators question first and warn later is ... whether it would be reasonable to find that in these circumstances the warning could function ‘effectively’ as Miranda requires.” Id. at 611-12, 124 S.Ct. 2601. Thus, if the circumstances “challeng[ed] the comprehensibility and efficacy of the Miranda warnings to the point that a reasonable person in the suspect’s shoes would not have understood them to convey a message that she retained a choice about continuing to talk,” the post-warning statements are inadmissible. Id. at 617, 124 S.Ct. 2601. The plurality offered several “relevant facts that bear on whether Miranda warnings delivered midstream could be effective enough to accomplish their object”:
[1] The completeness and detail of the questions and answers in the first round of interrogation, [2] the overlapping content of the two statements, [3] the timing and setting of the first and the second, [4] the continuity of police personnel, and [5] the degree to which the interrogator’s questions treated the second round as continuous with the first.
Id. at 615, 124 S.Ct. 2601. Thus, the plurality’s test involves an objective inquiry from the perspective of the defendant and would apply to both intentional and unintentional two-stage interrogations.
Justice Kennedy concurred in the judgment on what he termed “narrower” grounds. Id. at 622, 124 S.Ct. 2601 (Kennedy, J., concurring in the judgment). He concluded that “[t]he admissibility of post-warning statements should continue to be governed by the principles of Elstad unless the deliberate two-step strategy was employed.” Id. (Kennedy, J., concurring in the judgment) (emphasis added). In such circumstances, postwarning statements “must be excluded absent specific, curative steps,” such as a break in time or other circumstances between the prewarning statement and the Miranda warnings. Id. at 621, 124 S.Ct. 2601 (Kennedy, J., concurring in the judgment). Thus, Justice Kennedy’s approach attempts to redirect the Court’s inquiry to the intent of the interrogating officer.
*1020Here, as determined in section I of this dissent, we are presented with a period of unwarned interrogation followed by Miranda warnings and then continued interrogation. However, the record does not reveal that the police detectives intended that this two-step interrogation process undermine the effectiveness of the Miranda warning. Indeed, at the suppression hearing, one of the detectives denied that they were trying to soften up the defendant or be friendly in order to induce a waiver. Thus, under Justice Kennedy’s intent-focused test, the Sei-bert holding does not apply to Madrid’s post-Miranda statements because they were not the product of a “deliberate, two-step strategy, predicated upon violating Miranda during an extended interview.” Id. (Kennedy, J., concurring in the judgment).
Although a closer call, neither are Madrid’s post-Miranda statements inadmissible under the plurality’s test in Seibert. In contrast to Justice Kennedy’s approach, Madrid need not demonstrate a deliberate strategy by the police to undermine the Miranda warnings. However, the plurality’s approach focuses largely on the relationship between the first and second phases of the interrogation. See id. at 614-17, 124 S.Ct. 2601 (explaining that “relevant facts” to determine effectiveness of Miranda warnings include: “the completeness and detail of the questions and answers in the first round of interrogation, the overlapping content of the two statements, ... and the degree to which the interrogator’s questions treated the second round as continuous with the first”). Specifically, the plurality’s analysis indicates that a major consideration of the Miranda warnings’ effectiveness is the degree to which inculpatory statements made during the unwarned phase of the interrogation affect the defendant’s belief that he retained a choice about continuing to talk during the second warned phase. See id. at 616-17, 124 S.Ct. 2601.
Here, the detective did not ask any direct questions during the pr e-Miranda phase of the interrogation about the crimes Madrid allegedly committed. Nor did Madrid make any specific inculpatory statements in response to the detective’s comments. Thus, there was no overlapping content between Madrid’s non-inculpatory statements during the first interrogation and his inculpatory statements during the second interrogation. Rather, the danger of the detective’s statements during the first unwarned interrogation lay in their ability to lock Madrid into his pre-MzrawAx-warnings decision to provide a statement. The detective’s comments, which suggested a possible defense, minimized the importance of the Miranda rights, indicated that the police already knew what had happened, and implied that providing a statement was in Madrid’s family’s best interest, undermined the impact of the Miranda warnings when they were finally given. Although the detective’s conduct implicates Seibert’s underlying concern that police tactics not “drain the substance out of Miranda,” Seibert’s predominant focus on statements made during the first unwarned interrogation precludes a finding that Madrid’s post-Miranda statements must be suppressed. See id. at 617, 124 S.Ct. 2601.
If Seibert does not apply to Madrid’s post-Miranda statements under either the plurality or Justice Kennedy’s tests, Madrid’s statements are governed by the test set forth in Elstad. See Elstad, 470 U.S. at 309, 105 S.Ct. 1285 (“Though Miranda requires that the unwarned admission must be suppressed, the admissibility of any subsequent statement should turn in these circumstances solely on whether it is knowingly and voluntarily made.”). Although not in the context of Elstad, the majority has addressed volun-tariness in part C of its opinion, and I agree that Madrid’s post-Miranda statements were made voluntarily.
In sum, without resolving which test is applicable to the admissibility of Madrid’s post-Miranda statements, I would hold that the statements are admissible.
III.
Because I would affirm the trial court’s decision to suppress Madrid’s pr e-Miranda statements, I respectfully dissent from part B of the majority opinion. However, I concur with the majority’s judgment that Ma*1021drid’s post -Miranda statements are admissible.
I am authorized to state that CHIEF JUSTICE- MULLARKEY and JUSTICE BENDER join in this dissent and concurrence.